department of the treasury internal_revenue_service commerce street dallas tx tax_exempt_and_government_entities_division number release date legend org organization name xx date address address org address certified mail dear date date person to contact badge number contact telephone number contact address employer_identification_number deadline to petition_tax_court this is a final notice of adverse determination that your exempt status under sec_501 of the internal_revenue_code is revoked recognition of your exemption under internal_revenue_code sec_501 is revoked to january 20xx for the following reason s you have failed to produce documents to establish that you are operated exclusively for exempt purposes within the meaning of internal_revenue_code sec_501 and that no part of your net_earnings inure to the benefit of private shareholders or individuals also you have failed to keep adequate books_and_records as required by sec_6001 and the regulations there under in our letters dated july 20xx and september 20xx we requested information necessary to conduct an examination of your form_990-pf for the year ended december 20xx we have not received the requested information sec_1_6033-2 of the income_tax regulations provides in part that every organization which is exempt from tax shall submit such additional information as may be required by the internal_revenue_service for the purpose of inquiring into its exempt status you have not provided the requested information you fail to meet the operational requirements for continued exemption under sec_501 you have not provided requested information we hereby revoke your organization’s exemption from federal_income_tax under sec_501 of the internal_revenue_code effective january 20xx contributions to your organization are no longer deductible effective january 20xx since your exempt status has been revoked you are required to file form_1120 u s_corporation income_tax return for all years beginning on or after january 20xx since your private_foundation_status has not been terminated you continue to be required to file form_990-pf annually income_tax returns for subsequent years are to be filed with the appropriate service_center identified in the instructions for those returns it is further determined that your failure_to_file a written appeal constitutes a failure to exhaust your available administrative remedies however if you decide to contest this determination in court you must initiate a suit for declaratory_judgment in the united_states tax_court the united_states claims_court or the district_court of the united_states for the district of columbia before the ninety-first 91st day after the date that this determination was mailed to you contact the clerk of the appropriate court for rules for initiating suits for declaratory_judgment to secure a petition form write to the following address please understand that filing a petition for a declaratory_judgment under sec_7428 will not delay the processing of subsequent income_tax returns and assessment of any taxes due the last day for filing a petition for declaratory_judgment is january 20xx you also have the right to contact the office_of_the_taxpayer_advocate however you should first contact the person whose name and telephone number are shown above since this person can access you tax information and can help you get answers you can call and ask for the taxpayer_advocate assistance or you can contact the advocate from the site where this issue was determined by writing to taxpayer_advocate assistance cannot be used as substitute for established irs procedures formal appeals processes etc the taxpayer_advocate is not able to reverse legal or technically correct_tax determination nor extend the time fixed by law that you have to file a petition in court the taxpayer_advocate can however see that a tax matter that may not have been resolved through normal channels gets prompt and proper handling this letter should be kept within your permanent records if you have any questions please contact the person whose name and telephone number are shown above sincerely sunita lough director eo examinations enclosures publication government entities ene division org address department of the treasury internal_revenue_service te_ge eo examination sec_701 b street suite san diego ca date taxpayer_identification_number form tax_year s ended person to contact iid number contact numbers telephone fax certified mail - return receipt requested dear we have enclosed a copy of our report of examination explaining why we believe revocation of your exempt status under sec_501 of the internal_revenue_code code is necessary if you accept our findings take no further action we will issue a final revocation letter if you do not agree with our proposed revocation you must submit to us a written request for appeals_office consideration within days from the date of this letter to protest our decision your protest should include a statement of the facts the applicable law and arguments in support of your position an appeals officer will review your case the appeals_office is independent of the director eo examinations the appeals_office resolves most disputes informally and promptly the enclosed publication the examination process and publication exempt_organizations appeal procedures for unagreed issues explain how to appeal an internal_revenue_service irs decision publication also includes information on your rights as a taxpayer and the irs collection process you may also request that we refer this matter for technical_advice as explained in publication if we issue a determination_letter to you based on technical_advice no further administrative appeal is available to you within the irs regarding the issue that was the subject of the technical_advice letter catalog number 34809f if we do not hear from you within days from the date of this letter we will process your case based on the recommendations shown in the report of examination if you do not protest this proposed determination within days from the date of this letter the irs will consider it to be a failure to exhaust your available administrative remedies sec_7428 of the code provides in part a declaratory_judgment or decree under this section shall not be issued in any proceeding unless the tax_court the claims_court or the district_court of the united_states for the district of columbia determines that the organization involved has exhausted its administrative remedies within the internal_revenue_service we will then issue a final revocation letter we will also notify the appropriate state officials of the revocation in accordance with sec_6104 of the code you have the right to contact the office_of_the_taxpayer_advocate taxpayer_advocate assistance is not a substitute for established irs procedures such as the formal appeals process the taxpayer_advocate cannot reverse a legally correct_tax determination or extend the time fixed by law that you have to file a petition in a united_states court the taxpayer_advocate can however see that a tax matter that may not have been resolved through normal channels gets prompt and proper handling you may call toll-free and ask for taxpayer_advocate assistance if you prefer you may contact your local taxpayer_advocate at if you have any questions please call the contact person at the telephone number shown in the heading of this letter the most convenient time to call if we need to contact you if you write please provide a telephone number and thank you for your cooperation enclosures publication publication report of examination sincerely sunita b lough director eo examinations letter catalog number 34809f form 886-a rev january 19xx schedule number or exhibit name of taxpayer org tax identification_number december 20xx year period ended ein explanation of items legend org organization name executive director issue xx date address address executive director whether org hereon referred to as org operated exclusively for exempt purposes within the meaning of sec_501 facts org filed for recognition of tax exempt status and received determination as an organization exempt under sec_501 on may 19xx the advance_ruling period for org began on september 19xx and ended on december 19xx letter was issued to org on december 19xx requesting that the organization submit form_8734 support schedule for advance_ruling period to show that it qualified for exemption as a publicly_supported_organization under sec_509 or sec_509 letter provided that the organization would be considered a private_foundation on the first day of its first tax_year for purposes of sec_507 and sec_4940 of the code if it did not meet the requirements under sec_509 or sec_509 because org did not submit form_8734 it was determined that org did not take all reasonable steps to secure the determination that it requested the organization was therefore classified as a private_foundation org has not filed form_990 or form_990-pf since inception as an organization exempt under sec_501 the organization is not required to file form_990 if its annual revenue does not exceed dollar_figure however private_foundations must file form_990-pf regardless of income to date org has not filed any delinquent returns as requested correspondence for the current examination was also conducted with executive director executive director provided that as executive director he was considered an officer of the organization executive director further provided that the organization has been inactive since 20xx an exact date of inactivity could not be determined at this time executive director explained that the organization became inactive because it did not generate sufficient income to pay for salaries and other expenses executive director provided that the organization did not have any remaining assets when it became inactive in 20xx the irs established previous contact with executive director executive director of org regarding the completion of form credit counseling and form_990-pf questionnaire the filing of form_990-pf was also requested at the time form was completed signed and dated on november 20xx ina separate letter dated november 20xx executive director provided that org intended to resume operations as early as january of 20xx at the close of the inquiry form_990-pf had not been secured the organization was to file form_990-pf within thirty days sec_501 of the internal_revenue_code provides that an organization described in sec_501 is exempt from income_tax sec_501 of the code exempts from federal_income_tax corporations organized and operated exclusively for charitable educational and other purposes provided that no part of the net_earnings inure to the benefit of any private_shareholder_or_individual during the course of the current examination executive director claimed that he was in the process of regrouping the board_of directors and that he was searching for proper credit counseling training for org provided that org intended to resume operations as early as january 20xx department of the treasury-internal revenue service catalog number 20810w -- page law argument executive director form 886-a 1-19xx publish no irs gov form 886-a rev january 19xx name of taxpayer org explanation of items tax identification_number december 20xx year period ended ein schedule number or exhibit sec_1_501_c_3_-1 provides that in order to be exempt as an organization described in sec_501 an organization must be both organized and operated exclusively for one or more of the purposes specified in such section f an organization fails to meet either the organizational_test or the operational_test it is not exempt sec_1_501_c_3_-1 of the regulations provides that an organization will be regarded as operated exclusively for one or more exempt purposes only if of such exempt purposes specified in sec_501 it engages primarily in activities that accomplish one or more sec_6033 requires that an organization exempt under sec_501 file an annual return specifically stating specifically the items of gross_income receipts and disbursements and such other information for the purpose of carrying out the internal revenue laws as the secretary may by forms and regulations prescribe and shall keep such records render under oath such statements make such other returns and comply with such rule and regulations as the secretary may from time to time prescribe sec_1_6033-2 of the income_tax regulations provides in part that every organization which is exempt from tax shall submit such additional information as may be required by the internal_revenue_service for the purposes of inquiring into its exempt status revrul_59_95 provides that a failure_to_file required information_return or comply with the provision of sec_6033 of the code and the regulations which implement it may result in the termination of the exempt status of an organization previously held exempt on the grounds that the organization has not established that it is observing the conditions required for the continuation of an exempt status government’s position continuous efforts have been made since october of 20xx to obtain information from org in order to verify that the organization intended to resume operations upon initial contact executive director agreed to submit a plan of action as well as the delinquent forms 990-pf for the current and all subsequent years in order to show compliance furthermore org continues to fail to meet the filing_requirements under sec_6033 of the code since inception org has not filed a single return to show compliance with federal regulations org has ignored previous and current attempts made by the irs to secure the forms 990-pf per revrul_59_95 the organization has not observed the conditions required for the continuation of its exempt status in order for the organization to be considered an exempt_organization under sec_501 it is required to be organized and operated for exempt purposes org has failed to meet the operational_test since 20xx when it became inactive the organization does not operate for the educational_purposes in which it initially received exemption although org has expressed interest in resuming operations it has not provided any concrete evidence in support of its intentions accordingly org does not qualify as an organization described in sec_501 because it is not operating exclusively for charitable or educational_purposes therefore it has been determined that multiple attempts have been made to bring org into compliance org has not offered any reasonable indication that it intends to resume operations or that it intends to observe federal regulations before or after it resumes operations therefore revocation is proposed as of january 20xx org's tax exempt status under sec_501 should be revoked effective january 20xx the taxpayer’s position is not available the organization will be allowed days to respond department of the treasury-internal revenue service taxpayer's position catalog number 20810w form 886-a 1-19xx conclusion publish no irs gov page
